   Case 1:20-cv-00371-MN Document 5 Filed 03/18/20 Page 1 of 2 PageID #: 95



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

FINJAN, INC.,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
   v.                                            ) C.A. No. 20-371-MN
                                                 )
TRUSTWAVE HOLDINGS, INC., a                      )
Delaware Corporation and SINGAPORE               )
TELECOMMUNICATIONS LIMITED, a                    )
Singapore Corporation                            )
                                                 )
                Defendant.                       )

                        MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of Bijal Vakil of White & Case LLP, 13000 El Camino Real, 2 Palo Alto

Square, Suite 900, Palo Alto, CA 94306, to represent plaintiff Finjan, Inc., in this matter.

                                                    /s/ Karen E. Keller
                                                    Karen E. Keller (No. 4489)
OF COUNSEL:                                         SHAW KELLER LLP
Bijal Vakil                                         I.M. Pei Building
WHITE & CASE LLP                                    1105 North Market Street, 12th Floor
3000 El Camino Real                                 Wilmington, DE 19801
2 Palo Alto Square, Suite 900                       (302) 298-0700
Palo Alto, CA 94306                                 kkeller@shawkeller.com
(650) 213-0300                                      Attorneys for Plaintiff

Dated: March 18, 2020


                         [PROPOSED] ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac vice

 of Bijal Vakil is granted.


                                              United States District Judge

Date: _________________
   Case 1:20-cv-00371-MN Document 5 Filed 03/18/20 Page 2 of 2 PageID #: 96




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court and

am admitted, practicing and in good standing as a member of the Bar of California, and pursuant

to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 3/25/14, I further certify that the annual fee of $25.00 has been paid to the

Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk’s office

upon the filing of this motion.




                                                   Bijal Vakil (CA SBN 192878)
                                                   WHITE & CASE LLP
Dated: March 17, 2020                              3000 El Camino Real
                                                   2 Palo Alto Square, Suite 900
                                                   Palo Alto, CA 94306
                                                   (650) 213-0300
